Title: Enclosure: Washington’s Plan for a Barn, 28 October 1792
From: Washington, George
To: 



[28 October 1792]

The Plan of the building, as exhibited on the other Side; The manner in which it is connected with the B: Yard; the possition of the outer door wch is to be 8 ft wide into the upper floor from the B. Yard & the entrance from thence into the Octogan or inner building between the braces after passing over the open or treading floor—The situation of the door into the floor below to be 4 ft—and in short every other thing necessary for information is so expressly & clearly explained in the details wch are given that it is scarcely necessary to give any further direction for the execution. But that there may be no mistake on the part of Thos Green in laying the Work off—nor no unnecessary labour in digging the foundation I shall drop a few hints for his governmt and desire he will attend to them—viz.—first to lay of the
    error.  TJM-->

  

Barn yard as described wch if I mistake not was originally intended to be 100 feet sqr.—But, if I am wrong in this let it run as far back from the So. Wt & So. Et Corners of the Corn houses as it is from one of the said Corners to the other & ranging with the outer sides of both of them. Then half way along the line O,O in the Plat, fix the angle, & center of the Barn door as at C & Q—next from Q and the Center of the Barn Yard gate at P. and runs in a line with the two objects, fix a stake 26 feet from the Angle at C & Q for the Center of the Octagon, & of Course of the Barn. From this Center form a Circle by a line or Rod as more certain 26 feet long, which will give the Diameter of the Barn—viz.—52. feet from out to out—then let the foundation be sunk by this circular line until the highest part of the ground above, & within the circle, is brought to the level of the lowest part of it below & also within it. By this means there will be no unnecessary digging, and when the Wall comes to be built which it must be of 16 equal sides 10 f. 3 Inchs each at the outer angle or as near this as may ⟨illegible⟩ to be tried ⟨illegible⟩ there need be but one face of it worked by plumb & line, & that the inner one, until it rises with in two courses of Bricks of the Cill of the Window frame as all up to that will be raised and sloped off with the earth that is taken out and must hereafter be paved; or turfed so as that the water may run off freely, & not by settling against the wall keep the lower floor damp. The Inner Circle, or Octagon must be struck from the same Center by a line, or rod 14. feet in length. & will have eight Pillars equal to form eight equal sides—one of wch is to be parrallel with the line O.O. It will readily be perceived that the Door from the B. Yard must enter at the Angle C.Q. in order that it may open opposite to the interval between the braces. otherwise the entrance into the Octagon would have a very aukward look nor will the door at this place look badly—but have advantages from the cover tht will be over it⟨.⟩ All the bricks for this building must be hard & good it would be well therefore to have those that are on the spot assorted & counted in time that if there be not a sufficiency of them. the best clay from under the Barn may be laid aside for making the difficiency early in the Spring. 30,820 I calculate a sufft number but this supposes all to be good—perhaps 35, or even 40,000 wd not be too many to provide.

Sleepers for the whole of the lower floorsTo rest on 9 Inchs brick Wall

          
            * 88. [joists] fourteen feet long
              9 by 3 Inchs
          
          
            * 2000 feet of 1½ Inch plank for the whole of the lower floor.
          
          
             16 Cills for the Windows 9 ft long
              8 by 4
          
          
            
              
                
                 16. top ps.
                for ditto 9 long
                
                
                   ["] Bars
                  for do
                
              
              
              6 by 3
          
          
              2 by 2
          
          
             1 Middle Post—supporter 9
             12 by 12.
          
          
            Upper Floor
          
          
            * 88 Joists—14 ft long
             12. by 4
          
          
             8 Cills for the inter or octagon—14 long
             12. by 12
          
          
             16 Do for the extr or skid—12
             12. by 12
          
          
             16 Posts 8 f. long
              8. by 6
          
          
             32. Studs 8. f. do
              4. [by] 3
          
          
             16. Plates. 12. long
              6. [by] 8
          
          
            * Treadg floor 420 ps. Wh. Oak runng progressively from 12 to 20 ft long
             2½ [by] 2½
          
          
            * 600 [square feet] 2½ Inch Plk middle floor
            
          
          
            Body of the House.
          
          
             8 Posts—20 ft long
             12. by 12 Inch
          
          
             3⟨0⟩. Bra[ce]s—12 long
              8. by 6
          
          
             8 Plates 14
               8 by 6
          
          
             1. Girder 28
             15. by 12
          
          
             1 cross ps. for the King Post 28 long
             12. by 8.
          
          
             2 [do] 14. feet long to cross do
             12. by 8
          
          
             1 King Post—12 long below shin[gle]s
              6. by 6
          
          
            * 86 Rafters 20 long 6 by 3 at one end & 4 by three at the other end
          
        
Laths for 3 feet Shingles.
7000 three ft shingles includg what are on hand
The Scantling marked thus (*) to be bought
The rest to be got by my own People.
